SUPREME COURT OF THE STATE OF NEW YORK
COUNTY OF NEW YORK

THE PEOPLE OF THE STATE OF NEW YORK
-against-

MARILYN FRANCISCO,
ANTHONY GUZZONE,
MICHAEL CAMPANA,

Defendants.

THE GRAND JURY OF THE COUNTY OF NEW YORK, by this indictment, accuse
defendants Marilyn Francisco and Anthony Guzzone of the crime of CONTRACT IN
RESTRAINT OF TRADE/MONOPOLY, in violation of General Business Law §$340(1) and
341, committed as follows:

The defendants, acting in concert with a subcontracting company known to the Grand Jury
(“Subcontractor-1”), in the County of New York, from on or about January 1, 2008, to on or about
October 12, 2017, knowingly entered into or attempted to enter into a contract, agreement,
arrangement, or combination in unreasonable restraint of trade and competition, relating to

contracting services for Bloomberg LP.
SECOND COUNT:

AND THE GRAND JURY AFORESAID, by this indictment, further accuse defendant
Anthony Guzzone of the crime of COMMERCIAL BRIBE RECEIVING IN THE FIRST
DEGREE, in violation of Penal Law §180.08, committed as follows:

The defendant, in the County of New York, during the period from on or about January 1,
2008, to on or about October 12, 2017, without the consent of his employer, Bloomberg LP,
solicited, accepted or agreed to accept a benefit valued in excess of one thousand dollars from
“Subcontractor-1” upon the agreement or understanding that such benefit would influence his

conduct in relation to Bloomberg LP and that economic harm exceeding two hundred fifty dollars

was caused to Bloomberg LP.

THIRD COUNT:

AND THE GRAND JURY AFORESAID, by this indictment, further accuse defendant
Marilyn Francisco of the crime of COMMERCIAL BRIBE RECEIVING IN THE FIRST
DEGREE, in violation of Penal Law §180.08, committed as follows:

The defendant, in the County of New York, during the period from on or about January 1,
2008, to on or about October 12, 2017, without the consent of her employer, Bloomberg LP,
solicited, accepted or agreed to accept a benefit valued in excess of one thousand dollars from
“Subcontractor-1” upon the agreement or understanding that such benefit would influence her
conduct in relation to Bloomberg LP and that economic harm exceeding two hundred fifty dollars

was caused to Bloomberg LP.
FOURTH COUNT:

AND THE GRAND JURY AFORESAID, by this indictment, further accuses defendant
Marilyn Francisco of the crime of CONTRACT IN RESTRAINT OF TRADE/MONOPOLY,
in violation of General Business Law §§340(1) and 341, committed as follows:

The defendant, acting in concert with a subcontracting company known to the Grand Jury
(“Subcontractor-2”) , in the County of New York, from on or about January 1, 2013, to on or about
October 12, 2017, knowingly entered into or attempted to enter into a contract, agreement,
arrangement, or combination in unreasonable restraint of trade and competition, relating to

contracting services for Bloomberg LP.

FIFTH COUNT

AND THE GRAND JURY AFORESAID, by this indictment, further accuse defendant
Marilyn Francisco of the crime of COMMERCIAL BRIBE RECEIVING IN THE FIRST
DEGREE, in violation of Penal Law §180.08, committed as follows:

The defendant, in the County of New York, during the period from on or about January 1,
2013, to on or about October 12, 2017, without the consent of her employer, Bloomberg LP,
solicited, accepted or agreed to accept a benefit valued in excess of one thousand dollars from
“Subcontractor-2” upon the agreement or understanding that such benefit would influence her

conduct in relation to Bloomberg LP and that economic harm exceeding two hundred fifty dollars

was caused to Bloomberg LP.
SIXTH COUNT:

AND THE GRAND JURY AFORESAID, by this indictment, further accuse defendant
Marilyn Francisco of the crime of COMMERCIAL BRIBE RECEIVING IN THE FIRST
DEGREE, in violation of Penal Law §180.08, committed as follows:

The defendant, in the County of New York, during the period from on or about January 1,
2011, to on or about October 12, 2017, without the consent of her employer, Bloomberg LP,
solicited, accepted or agreed to accept a benefit valued in excess of one thousand dollars from a
subcontracting company known to the Grand Jury (“Subcontractor-3”) upon the agreement or
understanding that such benefit would influence her conduct in relation to Bloomberg LP and that

economic harm exceeding two hundred fifty dollars was caused to Bloomberg LP.

SEVENTH COUNT: |

AND THE GRAND JURY AFORESAID, by this indictment, further accuse defendant
Anthony Guzzone of the crime of COMMERCIAL BRIBE RECEIVING IN THE FIRST
DEGREE, in violation of Penal Law $180.08, committed as follows:

The defendant, in the County of New York, during the period from on or about January 1,
2013, to on or about October 12, 2017, without the consent of his employer, Bloomberg LP,
solicited, accepted or agreed to accept a benefit valued in excess of one thousand dollars from a
subcontracting company known to the Grand Jury (“Subcontractor-4”) upon the agreement or
understanding that such benefit would influence his conduct in relation to Bloomberg LP and that

economic harm exceeding two hundred fifty dollars was caused to Bloomberg LP.
EIGHTH COUNT:

AND THE GRAND JURY AFORESAID, by this indictment, further accuse defendant
Marilyn Francisco of the crime of COMMERCIAL BRIBE RECEIVING IN THE FIRST
DEGREE, in violation of Penal Law §180.08, committed as follows:

The defendant, in the County of New York, during the period from on or about January 1,
2013, to on or about October 12, 2017, without the consent of her employer, Bloomberg LP,
solicited, accepted or agreed to accept a benefit valued in excess of one thousand dollars from
““Subcontractor-4” upon the agreement or understanding that such benefit would influence her

conduct in relation to Bloomberg LP and that economic harm exceeding two hundred fifty dollars

was caused to Bloomberg LP.

NINTH COUNT

AND THE GRAND JURY AFORESAID, by this indictment, further accuses
defendants Anthony Guzzone and Michael Campana of the crime of CONTRACT IN
RESTRAINT OF TRADE/MONOPOLY, in violation of General Business Law §§340(1) and

341, committed as follows:

The defendants, acting in concert with a subcontracting company known to the Grand Jury
(“Subcontractor-5”), in the County of New York, from on or about January 1, 2015, to on or about
October 12, 2017, knowingly entered into or attempted to enter into a contract, agreement,

arrangement, or combination in unreasonable restraint of trade and competition, relating to

contracting services for Bloomberg LP.
TENTH COUNT:
AND THE GRAND JURY AFORESAID, by this indictment, further accuse defendant Anthony
Guzzone of the crime of COMMERCIAL BRIBE RECEIVING IN THE FIRST DEGREE, in
violation of Penal Law §180.08, committed as follows:

The defendant, in the County of New York, during the period from on or about January 1,
2015, to on or about October 12, 2017, without the consent of his employer, Bloomberg LP,
solicited, accepted or agreed to accept a benefit valued in excess of one thousand dollars from
“Subcontractor-5” upon the agreement or understanding that such benefit would influence his

conduct in relation to Bloomberg LP and that economic harm exceeding two hundred fifty dollars

was caused to Bloomberg LP.

ELEVENTH COUNT:

AND THE GRAND JURY AFORESAID, by this indictment, further accuse defendant
Michael Campana of the crime of COMMERCIAL BRIBE RECEIVING IN THE FIRST
DEGREE, in violation of Penal Law §180.08, committed as follows:

The defendant, in the County of New York, during the period from on or about January 1,
2015, to on or about October 12, 2017, without the consent of his employer, Bloomberg LP,,
solicited, accepted or agreed to accept a benefit valued in excess of one thousand dollars from
“Subcontractor-5” upon the agreement or understanding that such benefit would influence his

conduct in relation to Bloomberg LP and that economic harm exceeding two hundred fifty dollars

was caused to Bloomberg LP.

CYRUS R. VANCE, JR.
DISTRICT ATTORNEY
uosiada1i04 neaing sjoyory

Agquey ‘f sower yqVv
pieog ‘¢ ioydoysuy Wav

Id ony Vv

AsuIONY WINSIG “Ul “AONVA “AU SAUAD

 

(yo [) eueduies joeyorpy

pur :(‘s}o ¢) auozzny Auoytuy *(-s}o 7) oostoursy UATE] WepUazap “gO'081§ Td ‘Aa LSU AHL NI ONIAISOSY AGIA TVIOWAWWOO
(19 [) euedureg joeyory pue

‘(s}0 Z) uozzny Auoyuy ‘(-s}o Z) oostoueLy UAT EW Juepusyap ‘[pE pue (Dores$ TaD ‘ATOdONOW/ACVUL JO LNIVULLSAY NI LOVALNOD -

LNAWIOIGNI

‘sjuepugjaq

‘VNVdNVD TAVHOIN
‘ANOZZND ANOH.LNV

‘OOSIONVY NA TRIVAL
-\surede-

WYOA MAN AO ALVLS AHL AO AIdOAd AHL

 

‘ON

 

 

 

VN “Pele

810C UNS], Yltonags ay} Joy Ang puery [euoppy YI6-# [D
